EXHIBIT 10.1 CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 TO THE SUPPLY AGREEMENT THIS AMENDMENT NO. 1 TO THE SUPPLY AGREEMENT (this “Amendment”), dated as of September 22, 2006, by and between DC Chemical Co., Ltd., a corporation organized under the laws of Korea, having its registered office at Oriental Chemical Building, 50, Sogong-Dong, Jung-Gu, Seoul, 100-718, Korea (“DCC”), and SunPower Philippines Manufacturing, Ltd., a company organized under the laws of the Philippines, having its registered office at #100 East Main Street, Special Export Processing Zone, Laguna Techno Park, Binan Laguna, Philippines (“SunPower”).DCC and SunPower may be referred to herein individually as a “Party” or collectively as the “Parties.” RECITAL WHEREAS, the Parties have entered into that certain Supply Agreement, dated as of June 30, 2006 (“Agreement”); and WHEREAS, the Parties have agreed to amend certain terms and conditions of the Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Parties hereto agree as follows: 1. All capitalized terms used herein but not defined shall have the same meaning attributable to such terms as defined in the Agreement. 2.Following provisions of the Agreement shall be amended by this Amendment: a. Section 3.1 is hereby deleted in its entirety and replaced as follows: “3.1Quantity and Price of
